UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Exact Name of Registrant as Specified in Its Charter) NEVADA 16-1583162 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) HARBIN DONGDAZHI STREET 165, HARBIN 150001 PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) (011)-86-451-53948666 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of June 30, 2010 (the last business day of the most recently completed second fiscal quarter) the aggregate market value of the common stock held by non-affiliates was approximately $9,636,306, based upon the closing sale price of $1.65 per share. As of March 30, 2011, there were 14,970,186 shares of common stock outstanding. Documents incorporated by reference: NONE 2 PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Eastern Environment Solutions, Corp.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Our Corporate Structure Eastern Environment Solutions, Corp. (the “Company”), through its wholly-owned subsidiary, American Eco-Environment Corporation, owns the registered capital of Harbin Yifeng Eco-environment Co., Ltd. (“Yifeng”). Yifeng, which is organized under the laws of the People’s Republic of China (“PRC”), carries on all of the Company’s business operations. Yifeng is an environmental engineering company which has been operating since 2003. Yifeng has a subsidiary named Harbin Yifeng Zhiye Management Co., Ltd. (“Zhiye”), which was organized to carry on an environmental engineering consulting business. Overview of Yifeng’s Business Waste Disposal Yifeng is one of the leading regional, private environmental engineering companies in the PRC. Yifeng currently provides its services through its only landfill site (the “Landfill”) situated in the town of Jin Jia town, approximately 30 km from Harbin, which is the capital of Heilongjiang Province. The Harbin Municipal Urban Administrative Bureau (“HMUAB”) has authorized the Landfill to accept “municipal solid waste” (“MSW”), which is a type of waste generated by residential households and businesses such as restaurants and retail establishments. The Landfill occupies 55 hectares with an anticipated total capacity of more than 7.8 million tons of MSW. The Landfill can be used to dispose of 1,500 tons of MSW per day, approximately 42% of the total MSW produced by the population of Harbin. Solid waste management in the PRC is generally administered and financed by the municipal governments.The Environmental Protection Bureau and the Public Sanitation Bureau are responsible for the collection, treatment and disposal of waste and the Municipal Urban Construction Bureau is responsible for managing the construction of landfill sites and the disposal of waste. In order to construct a new landfill, the Municipal Urban Construction Department conducts a site feasibility study and submits the study to the Municipal Environmental Protection Bureau for approval. The municipal governments in the PRC are starting to involve the private sector in solid waste management through companies such as Yifeng. 3 Yifeng currently operates the Landfill under a Build-Operate-Transfer (“BOT”) contract. It is one of the first companies to work with a municipal government under this type of contract. BOT is a form of project financing, wherein a private entity receives a franchise from the public sector to finance, design, construct, and operate a facility for a specified period, after which ownership is transferred back to the public sector. During the time that the project proponent operates the facility, it is allowed to charge facility users appropriate tolls, fees, rentals, and charges stated in its contract to enable the operator to recover its investment plus the operating and maintenance expenses in the project. In addition, the operator is entitled to retain any revenue derived from recycling of the materials deposited in the landfill. The PRC Ministry of Construction has promulgated a Municipal Public Sector BOT Administrative Measure (the “Measure”). Under the Measure, public sector services such as water, gas and heat supply, public transportation, and waste processing can be conducted by the BOT model through open bid. HMUAB and Yifeng entered into a 17-year BOT Contract on September 1, 2003 as a result of Yifeng winning in a public bid to build and operate the Landfill in Harbin. The BOT Contract provides for the construction and operation of the Harbin Xiangyang MSW Landfill (the “Landfill”).The agreement has a term of 18 years and three months, including a 15 month construction period and a 17 year operation period, all of which was subsequently extended to prevent the suspension of operations during 2008 and 2009 from reducing the benefit that Yifeng may ultimately obtain from the landfill.HMUAB agreed to provide 55 hectares of land for the project, free of charge, and to provide the infrastructure necessary for the construction of the Landfill.Yifeng agreed to fund the construction of the Landfill.As of December 31, 2010 Yifeng had incurred approximately $11.4 million in capital expenses related to development of the Landfill.Our current estimate is that completion of the Landfill will entail an additional $5.8 million. During the term of the agreement, Yifeng will manage the Landfill, and HMUAB will pay Yifeng a monthly fee equal to 60 RMB ($9.13) per ton of waste accepted by the Landfill.Yifeng has the right to seek price adjustments based on documented expenses.There is no formal mechanism, however, for resolution of cost variations; so our success in achieving any price adjustment will depend on informal negotiations.HMUAB guarantees a minimum of 800 tons of waste per day will be delivered to the Landfill.Upon termination of the agreement, Yifeng will have no further obligations, but all of the assets related to the Landfill operation will become property of HMUAB free of liens. The purpose of the project is to landfill the MSW in a way that it has little or no impact on surrounding land and residents. Prior to the project, only approximately 5.7% of the total MSW was disposed of in a safe manner in Harbin. It is anticipated that this project can result in the safe disposal of an additional 34.3% of MSW. In June 2007 the HMUAB was mandated by the PRC National Environment Protection Bureau to carry out certain modifications to the development of the Landfill for the protection of local residents.The modifications involve the relocation of some of the neighboring residents, as well as the relocation of our waste water disposal plant.While the modifications were ongoing, we suspended our operations at the Landfill, although HMUAB had a continuing obligation to pay us the base fee provided for in the BOT contract.In November 2009 the suspension was lifted, and we have returned to full operations at the Landfill.In February 2010 HMUAB increased our capacity authorization from the 1200 tons per day provided in the BOT Contract to 1500 tons per day. 4 The development of the Landfill is being carried out in phases, although the Landfill was ready to accept waste upon completion of Phase 1.There are four phases of the project, three involving development of the below-ground landfill and a fourth involving construction of the above-ground landfill.Phase I of the project was completed and put into operation in November 2004.It included waste landfill areas, a waste water collection pond,a processing station, laboratory and other affiliated construction such as office buildings, roads, etc. Yifeng has been accepting waste into the Landfill and thus generating revenues since November 2004, therefore, except during the period of suspended operations described below. Yifeng plans to continue to construct waste landfill areas in Phases II,III and IV.The schedule for completion of Phase II,III and IV will depend on a number of factors, including the rate of usage of the space made available in Phase I, the effectiveness of our technology for waste reduction, and the availability of funds for development.During 2010 our efforts at waste recycling and reduction caused us to re-assess our estimate of the completion dates for future phases, since we have been effective in slowing the utilization of the Phase I sector.Currently we expect the capacity of the Phase II sector to be exhausted in 2013 and the capacity of the Phase III sector to be exhausted in 2016.At the time we will commence Phase IV, which is the above-ground portion of the Landfill.Our re-assessment of the expected completion dates for the Phases did not alter our estimate of the anticipated total cost of constructing the Landfill, which remains $17.2 million Recycling The BOT Contract between Yifeng and HMUAB allocates to Yifeng any revenue it can generate from resale of the material deposited in the Landfill.Our business plan contemplates that we will gradually develop an array of resale programs to take advantage of the full range of resources that may be drawn from the Landfill.We initiated this aspect of our business in early 2010, when Harbin Yifeng entered into agreements to sell polyethylene terephthalate (“PET”) bottles and caps to two plastic processors.During 2010 we extracted 4,759 tons of PET bottles and caps from the landfill, and purchased another 8,766 tons from other sources. In each arrangement, Yifeng is responsible for providing the PET bottles and caps ready for processing.During 2010 Harbin Yifeng extracted 4,759 tons of PET bottles and caps from the waste deposited in the landfill, using a large staff of relatively low-wage workers.We also purchased 8,766 tons of PET bottles and caps from third parties for this purpose.We then consign the bottles and caps to the processors, who grind them into plastic granules for resale to industry, a service for which we pay a contractual fee.When a processor completes any sale of plastic granules, it pays us a fixed price, and retains any portion of the sale price above the fixed price.During 2010, this aspect of our business provided 72% of our annual revenue. The next significant stage in our program of utilizing landfill waste will be our entry into the market for methane gas.We are currently implementing the infrastructure necessary to collect the methane generated at the landfill into a commercially usable product.We expect to begin marketing methane in 2012. 5 Technology and Processes Yifeng believes that its technologies and landfill site design represent an improvement over traditional landfill methods. The vast majority of MSW generated in the PRC is ultimately sent to simple dump sites on the suburban outskirts of cities. These dump sites without any sanitation measures pose significant environmental hazards, particularly associated with leachate to underground water. Until 2004, very few landfill sites in the PRC were equipped with leachate collection and treatment systems, which are required in developed countries. The design of the Landfill incorporates features to protect groundwater and surface water, prevent soil erosion, protect against fire and provide easy access to control landfill gases and leachate. It is designed to be compatible with the surroundings both during its active life and after it is closed. The Landfill is designed to meet international standards and comply with all relevant local PRC regulations, including the Sanitary Landfill Technical Standards of Municipal Solid Waste issued by the PRC’s National Ministry of Construction.Yifeng has installed a synthetic 2mm high-density polyethylene membrane system at the bottom of the Landfill to prevent leachate from polluting underground water. It has also installed a gas treatment and collection pipe system at the bottom of the Landfill. The Harbin Environment Sanitation Bureau is responsible for collecting and transporting MSW to the Landfill. At the entrance of the Landfill, inspectors inspect the waste for its compatibility with the Landfill. Once the waste passes inspection, it will be weighed using a computer-based weighbridge and then unloaded into the Landfill. With the use of a bulldozer, the waste is pushed up to a height of 50-60 cm. In order to protect the heavy duty polypropylene (“HDPE”) membrane from tearing, the initial layer of waste will only be compacted when it reaches 3-meters thick. It will then be compacted into a 50-60 cm layer, with a waste density of more than 0.8 ton/m3. When the waste accumulates to a height of 2.5 meters, it will be covered with clay to prevent mosquitoes and flies from proliferating, and to prevent odor and light-weight waste from accidentally flying out of the Landfill. The Landfill is also sprayed periodically and sanitized to protect the surrounding environment and control mosquitoes. Yifeng owns the following equipment, which is utilized in the operation of the Landfill: No. Description Quantity Total Approximate Purchase Price (US$) 1 Bulldozer 2 2 Compaction machine 2 3 Red rock truck transportation vehicle 2 4 Hitachi excavator 1 5 Spray vehicle 1 6 Car loader 1 7 Card Ma Si transport vehicle 2 Total 6 In summary, the following are the principal technologies used by Yifeng at the Landfill: · Mechanical ventilated aerobic and anaerobic landfill techniques. · Leachate collection. · Synthetic HDPE horizontal anti-sinking technique. · Landfill gas and methane collection. · Municipal solid waste compacting technique. Future Planned Services Traditional methods of municipal waste disposal (open-air dumps) can cause underground water and air pollution and other environmental problems. Landfill gases, principally methane, contribute to the production of greenhouse gases (“GHG”). In order to control GHG emissions, it is necessary to collect and utilize the landfill gases. Yifeng is presently developing methods to utilize these landfill gases, having already installed collection tubes in the Landfill.The Landfill presently does not produce enough methane for collection.However, in 2012 Yifeng plans to start collecting the landfill gases and either sell them to a power company or establish a plant for power generation.By that time, the Landfill will have accumulated roughly 1.5 - 2.0 million tons of resident MSW. Yifeng plans to raise additional capital to finance the project, the availability of which cannot be assured. Yifeng is planning to promote a “Zero-Waste-to-Landfill” plan as part of its environmental engineering services.The goal of the plan will be to efficiently recycle MSW, thus reducing waste disposal and prolonging the longevity of the Landfill site. Recycling MSW will provide Yifeng with additional revenue. Market Analysis Waste generation is directly related to socio-economic development, industrialization and the climate. Generally, as an economy prospers and the urban population grows, more solid waste is produced. During the last two decades, the PRC’s economy has been growing at an annual rate of almost 10%. Waste generation has similarly grown at a pace of 8-10% annually. Currently, every Chinese person produces an average of approximately 440 kg of solid waste per year. With a total population of 1.25 billion people, the PRC generates approximately 600 million tons of waste per year. The main types of waste generated in Chinese cities are: Type of Waste Organic Paper Plastic Metal Glass Others Percentages 45-55% 10-20% 5-15% 2-4% 2-4% 2-36% (Source: World Bank 1996) According to data from the World Bank, urban residents generate two to three times more solid waste than rural residents. With the rapid urbanization of the PRC, Yifeng’s strategy is to concentrate on larger cities and growth centers, where the need for waste management is greatest. Landfills are the most common method of solid waste disposal in the PRC. By the end of 1995, there were over 1,000 landfill sites in large and mid-sized cities in the PRC, of which 90% were open-air dumps. By 2002, 70% of such sites remained open-air dumps. These simple open dump sites, without any proper sanitation, pose a serious environmental hazard. They generally do not have any leachate collection system, GHG emission control system, compaction or waste screening processes. There is, accordingly, a huge demand for the technology, methodology and management expertise that Yifeng offers. In 1989, the PRC Ministry of Construction developed a comprehensive technical MSW landfill standard. This standard provides for the design and management of MSW landfills and requires that such landfills be designed to protect the environment. Our Landfill conforms to this standard. 7 Insurance Yifeng purchased automobile insurance with third party liability coverage for its vehicles.It does not have other insurance such as property insurance, business liability or disruption insurance coverage for its operations in the PRC. Further,it does not have key man insurance for its officers and executive managers. Therefore, the loss of one or more of its officers and executive managers will adversely affect its business and operations. While a lawsuit against a company such as Yifeng in the PRC would be rare, it cannot make any assurance thatit will not have exposure for liability in the event of a lawsuit. Competition Only those companies which have been granted a special operating license issued by the national and local governments are permitted to engage in the waste business in the PRC. The national and local governments have strict requirements for professional technology and management. Yifeng is the first privately owned enterprise engaged in MSW disposal under a BOT contract in Harbin.It disposes of approximately one third of the total MSW Harbin produces. The other MSW disposal factories are decades old. They are state owned enterprises using open-air dumps to dispose of MSW, which can cause underground water and air pollution and other environmental problems.The Landfill was completed in 2004, adopting a new sanitary waste disposal method which was in compliance with relevant environmental rules and regulations. Yifeng believes it has the following competitive advantages over the possible new private enterprises entering into the same industry: 1. Sustainable and Predictable Revenue: Because the waste disposal price was fixed under the 17-year term BOT Contract and it is now in operation and its revenue is sustainable and predictable.Yifeng may use the cash from operations for facility and technology improvements, such as the waste to energy exchange project as described under “Future Planned Services” above. 2. Leading Position in Market. Yifeng isthe largest MSW disposal enterprise in Harbin with the current disposal capacity of 42% of the total MSW Harbin produces. 3. Experienced Management. Yifeng’s management is familiar with PRC environmental laws and regulations. They have hands-on experience in applying and maintaining governmental licenses and permits in the waste disposal industry in the PRC. 8 Government Regulations Yifeng is constructing the Landfill.Its construction is subject to the Construction Standards of Municipal Solid Waste Landfill Projects (the “Construction Standards”) promulgated by the PRC Ministry of Construction. It completed the first phase of the landfill project construction in November 2004. The construction was inspected by a third party construction monitoring entity and met the Construction Standards. The landfill disposalit conducts is subject to a variety of rules and regulations promulgated by the PRC National Ministry of Construction and other environmental bureaus, including Technical Standards of Municipal Solid Waste, Waste Water Comprehensive Output Standards, Underground Water Quality Standard and Control Standards on Municipal Solid Waste Landfill. It is also subject to business license and approval regulations that are required for all corporations in the PRC. Employees The Company currently has 57 employees:55 associated with Yifeng and 2 with its subsidiary, Zhiye.There are 56 full-time employees and 1 part-time employee.The Company believes that its relations with its employees are good. ITEM 1A.RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. We rely on one relationship for all of our current revenues. All of our revenues since 2007 have arisen from our relationship with the Government of Harbin, specifically from one landfill operation.In 2010 we developed two additional customers - the plastic processors to which we consign PET waste.However it is unlikely that we couldcontinue in the recycling business if we did not have access to the Harbin waste.We intend that in the future we will expand our operations to develop other revenue-producing relationships, but we have no immediate prospects for such plan.If our relationship with the City of Harbin becomes disrupted for any reason before we develop other sources of revenue, we will have no source of revenue, and our business would fail. A large portion of our revenue from plastics recycling depends on the availability of low cost recyclable PET bottles and caps.If demand for recyclable PET and caps increases, our profits may be adversely affected. During 2010 72% of our revenue came from the sale of PET bottles and caps.35% of the PET bottles and caps that we sold were extracted from the waste deposited in the Harbin landfill.The remaining 65%, however, was purchased by us from third parties.We were able to resell the PET bottles and caps that we purchased from third parties at substantial profits.If, however, other companies initiated significant competition for the PET bottles and caps that we purchase, the price we pay for those bottles and caps would be likely to increase, which would reduce or eliminate the profit we obtain by reselling PET bottles and caps. 9 Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled engineers, technical and marketing personnel. Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We may have difficulty establishing adequate management and financial controls in China and in complying with U.S. corporate governance and accounting requirements. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because all of our current revenues and most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to fund our business activities outside China or to pay dividends to our shareholders. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of our resources. 10 Environmental compliance and remediation could result in substantially increased capital requirements and operating costs. Our operating subsidiary, Yifeng, is subject to numerous Chinese provincial and local laws and regulations relating to the protection of the environment. These laws continue to evolve and are becoming increasingly stringent. The ultimate impact of complying with such laws and regulations is not always clearly known or determinable because regulations under some of these laws have not yet been promulgated or are undergoing revision. Our consolidated business and operating results could be materially and adversely affected if Yifeng were required to increase expenditures to comply with any new environmental regulations affecting its operations. We may be required to raise additional financing by issuing new securities with terms or rights superior to those of our shares of common stock, which could adversely affect the market price of our shares of common stock. We will require additional financing to fund future operations and to expand into new markets. We may not be able to obtain financing on favorable terms, if at all. If we raise additional funds by issuing equity securities, the percentage ownership of our current shareholders will be reduced, and the holders of the new equity securities may have rights superior to those of the holders of shares of common stock, which could adversely affect the market price and the voting power of shares of our common stock. If we raise additional funds by issuing debt securities, the holders of these debt securities would similarly have some rights senior to those of the holders of shares of common stock, and the terms of these debt securities could impose restrictions on operations and create a significant interest expense for us. We do not intend to pay any cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. We have never paid a cash dividend on our common stock.We do not intend to pay cash dividends on our common stock in the foreseeable future and, therefore, any return on your investment in our common stock must come from increases in the fair market value and trading price of our common stock. All of our assets are located in China and changes in the political and economic policies of the PRC government could have a significant impact upon what business we may be able to conduct in the PRC and accordingly on the results of our operations and financial condition. Our business operations may be adversely affected by the current and future political environment in the PRC. The Chinese government exerts substantial influence and control over the manner in which we must conduct our business activities. Our ability to operate in China may be adversely affected by changes in Chinese laws and regulations, including those relating to taxation, environmental regulations, land use rights, property and other matters. Under the current government leadership, the government of the PRC has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the government of the PRC will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. 11 Our bank deposits are not insured. There is no insurance program in the PRC that protects bank deposits, in the way that bank deposits in the U.S. are given limited protection by the FDIC.If the bank in which we maintain our cash assets were to fail, it is likely that we would lose most or all of our deposits. Our operations are subject to PRC laws and regulations that are sometimes vague and uncertain. Any changes in such PRC laws and regulations, or the interpretations thereof, may have a material and adverse effect on our business. Our principal operating subsidiary, Yifeng, is considered a foreign invested enterprise under PRC laws, and as a result is required to comply with PRC laws and regulations. Unlike the common law system prevalent in the United States, decided legal cases have little value as precedent in China. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including but not limited to the laws and regulations governing our business and the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy or criminal proceedings. The Chinese government has been developing a comprehensive system of commercial laws. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. We cannot predict what effect the interpretation of existing or new PRC laws or regulations may have on our businesses. If the relevant authorities find us in violation of PRC laws or regulations, they would have broad discretion in dealing with such a violation. The scope of our business license in China is limited, and we may not expand or continue our business without government approval and renewal, respectively. Our principal operating subsidiary, Yifeng, is a wholly foreign-owned enterprise organized under PRC law, commonly known as a WFOE. A WFOE can only conduct business within its approved business scope, which ultimately appears on its business license. In order for us to expand our business beyond the scope of our license, we will be required to enter into a negotiation with the authorities for the approval to expand the scope of our business. We cannot assure you that Yifeng will be able to obtain the necessary government approval for any change or expansion of our business scope. We rely principally on dividends and other distributions on equity paid by our operating subsidiary to fund our cash and financing requirements, but such dividends and other distributions are subject to restrictions under PRClaw. Limitations on the ability of our operating subsidiary to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund and conduct our business. We are a holding company and conduct substantially all of our business through our operating subsidiary, Yifeng, which is a limited liability company established in China. We rely on dividends paid by Yifeng for our cash needs, including the funds necessary to pay dividends and other cash distributions to our shareholders, to service any debt we may incur and to pay our operating expenses. The payment of dividends by entities organized in China is subject to Yifeng to us only out of accumulated profits as determined in accordance with PRC accounting standards and regulations. Yifeng is also required to set aside at least 10% of its after-tax profit based on PRC accounting standards each year to its general reserves until the cumulative amount of such reserves reaches 50% of its registered capital. These reserves are not distributable as cash dividends. In addition, Yifeng is required to allocate a portion of its after-tax profit to its enterprise expansion fund and the staff welfare and bonus fund at the discretion of its board of directors. Moreover, if Yifeng incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other distributions to us. Any limitations on the ability of Yifeng to pay dividends or other distributions to us could have a material adverse effect on our ability to grow, make investments or acquisitions, pay dividends to you, and otherwise fund or conduct our business. 12 ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government allocates to landholders a temporary “land use right.” Yifeng hasbeen allocated the land use rights for the Landfill for the term of the BOT Contract.The Landfill property covers 550,000 square meters. HMUAB allocated the land use rights to the Landfill to Yifeng for no consideration as part of the BOT Contract.The land use rights are limited: it must be used as a landfill andYifeng cannot encumber it. Pursuant to the BOT Contract,Yifeng has the right to use the offices and staff buildingsYifeng built on the Landfill for 17 years from September 1, 2003 (plus an additional period to recoup the time lost due to the recent suspension of operations), the same term as Yifeng is entitled to the use rights to the Landfill itself. The office and staff buildings have 6,000 square meters of usable space. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “EESC.”The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. 13 Bid Quarter Ending High Low March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ (b) Shareholders On March 30, 2011 there were approximately 298 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of December 31, 2010. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. Total 0 N.A. (1)In April 2008 the Board of Directors adopted the 2008 Equity Incentive Plan.The Plan authorizes the Board to issue up to 3,000,000 shares of common stock to employees of the Company and its subsidiaries or to consultants providing services to the Company other than services in connection with capital raising transactions or promoting or maintaining the market for our common stock.To date, the Board has granted 2,950,000 shares pursuant to the Plan. 14 (e)Sale of Unregistered Securities Eastern Environment did not effect any unregistered sales of equity securities during the 4th quarter of 2010. (f) Repurchase of Equity Securities Eastern Environment did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter of 2010. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Forward-Looking Statements: No Assurances Intended In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Eastern Environment Solutions, Corp.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A of this Annual Report entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Results of Operations The growth of our business was delayed in June 2007, when the Harbin Municipal Urban Administrative Bureau (“HMUAB”), which was our only customer at that time, was mandated by the PRC National Environment Protection Bureau to carry out certain modifications to the development of its landfill for the protection of local residents.The modifications involved the relocation of certain neighboring residents, as well as the relocation of our wastewater disposal plant.The cost of the modifications was borne entirely by the HMUAB.Nevertheless, while these modifications were ongoing, we suspended our operations at the Landfill, which were our only source of revenue.The suspension was lifted in November 2009, and we promptly returned to full operations.As a result of the suspension, however, our consolidated financial statements for the year ended December 31, 2009, reflect less than two months of actual operations.The remainder of our 2009 revenues consist of the minimum fees that HMUAB was required to pay to us during the suspension period. 15 Early in 2010, we reached several agreements that set the foundation for significant growth during that year.The most significant events that occurred in that quarter were: · In January 2010 we executed an agreement with the HMUAB that increased the fee payable to us for waste disposal from 42 RMB ($6.39) per ton to 60 RMB ($9.13) per ton, based on current exchange rates. · In February 2010 the HMUAB increased the limits on our operations from 1,200 tons of waste per day to 1,500 tons per day. · In January 2010 we took the first major step towards implementing our plan to commercialize the resources available in the waste deposited in the landfill, as we engaged Harbin Dongxin Group as our agent to process and distribute the polyethylene terephthalate (“PET”) bottles that we remove from the landfill. · In March 2010 we signed a plastic bottle cap processing and consignment sales agreement with Harbin Bin County Welfare Plastic Products Co., Ltd., under which we engaged Harbin Bin County Welfare Plastic Products Co. as our agent to process the bottle caps that we remove from the landfill and resell the granules. Our agreements with Harbin Dongxin Group and Harbin Bin County Welfare Plastic Products Co. mark the expansion of our business from waste storage toward the efficient recycling of waste into value-added products.The use of PET by the bottling industry has increased dramatically in the past decade, as has the demand for recycled PET for a variety of industrial purposes, especially as a component of solar-heating installations.With both supply and demand for PET established, the logic of positioning ourselves as middleman becomes evident.Since January 2010, we have been removing the PET bottles from waste deposited in the Harbin landfill and delivering the bottles to Harbin Dongxin Group on a consignment basis.Since April 2010 we have also been purchasing PET bottles from third parties and consigning them to Harbin Dongxin Group.We pay Harbin Dongxin Group a per-ton fee for processing the bottles into usable PET, and then we consign the resulting PET to Harbin Dongxin Group for resale to industry.We fix a minimum resale price, which Harbin Dongxin Group must collect and remit to us upon sale of the recycled PET.Harbin Dongxin Group is entitled to retain any revenue it obtains from the resale in excess of the fixed minimum price. The terms of our agreement with Harbin Bin County Welfare Plastic Products Co. mimic the agreement with Harbin Dongxin Group.Since we re-started operations at the Harbin landfill in November 2009, we have been removing plastic bottle caps from the waste deposited there.In March 2010 we engaged Harbin Bin County Welfare Plastic Products Co. to accept the bottle caps on a consignment basis.We pay Harbin Bin County Welfare Plastic Products Co. a per-ton fee for grinding the bottle caps into plastic granules, and then we consign the resulting granules to Harbin Bin County Welfare Plastic Products Co. for resale to industry.We fix a minimum resale price, which Harbin Bin County Welfare Plastic Products Co. must collect and remit to us upon sale of the granules.Harbin Bin County Welfare Plastic Products Co. is entitled to retain any revenue it obtains from the resale in excess of the fixed minimum price. 16 The sale of recovered materials has quickly become our leading source of revenue.In 2010 the sale of recovered PET bottles and bottle caps produced 72% of our revenue ($12,054,911).With the $4,767,111 contributed by HMUAB reimbursements for our landfill operations, we increased revenue from $1,881,302 in 2009 to $16,822,022 in 2010.For the future we expect growth to continue.We plan to expand our waste processing operations by (a) pursuing strategic acquisitions, (b) developing additional landfills, and (c) implementing additional recycling technologies that will provide additional revenue sources, such as the sale of methane to the electric power industry.Given China’s continuing growth, we believe there will be numerous market opportunities. Our landfill operations for 2010 yielded a gross margin of 69% - i.e. $3,270,266 in gross profit.The primary component of our cost of landfill sales is amortization of the landfill cost - $1,273,161 out of total landfill costs of $1,496,845 in 2010.We initiated operations at the landfill when only the lowest level of the landfill had been made ready for use.However, since each level is dependent on the levels below it, we determined that the landfill expense could best be correlated with revenue by amortizing the estimated total landfill development cost, using the ratio of actual tonnage disposed in the landfill to the total anticipated capacity of the landfill.As of December 31, 2010, our estimate of the total cost of constructing the landfill was $17,235,000.We determine the annual amortization amount by multiplying that estimated total investment by the ratio of the landfill capacity used during 2010 (532,984 tons - i.e. 6.8% of total capacity) to the estimated total capacity (7,800,000 tons). Our PET bottle and cap sales yielded a gross margin of 41% - i.e. $4,972,306 in gross profit.The primary components of our cost of bottle and cap sales are: · the purchase price for bottles that we purchase from third party providers; · the salaries we pay labor to extract the plastics from the Landfill; and · the fees that we pay to have the bottles and caps processed for resale as PET. Overall, our gross margin for 2010 was 49%, as we recorded $8,242,572 in gross profit.For the reasons discussed above, our gross profit for 2009 was only $182,960. Although our revenue in the first ten months of 2009 was achieved without any production on our part, we incurred $661,721 in selling, general and administrative expenses for the year.These costs were attributable to the fact that we retained our core employees on salary during the suspension period, and classified their salaries as administrative expenses.Management determined that eliminating the Company’s employee base during the landfill suspension would make it very difficult to return the landfill to full operations when the suspension ended.This decision proved advantageous in 2010, as we were able to return promptly to full-scale operation without significant start-up costs or inefficiencies. The relative efficiency of our operations and the decision to retain our employees on salary during the suspension of operations were demonstrated by the modest (2%) increase in selling, general and administrative expenses (“SG&A”) that we experienced in 2010 as compared to 2009.In both periods, the largest component of our SG&A expense was the expensing of stock compensation that we gave to employees and consultants in 2008 as incentives for future services:$302,403 in 2010 and $382,750 in 2009.Total SG&A for 2010 was $675,428, versus $661,721 in 2009.SG&A for 2009 includes $118,170 of operating costs, primarily labor that was reclassified as administrative expense during the suspension period.The $1,195,916 in deferred stock compensation expense remaining at December 31, 2010 will be amortized as expenses over the expected terms of service of the employees and consultants who received the shares. 17 The Company’s revenue less expenses resulted in a pre-tax income of $7,565,438 for 2010, compared to pre-tax income of $882,773 during 2009, when operations were suspended.As a result of Chinese tax laws that reward foreign investment in China, Yifeng was entitled to exemption from income taxes during 2007 and 2008, followed by a 50% abatement of taxes from 2009 to 2011.In 2010, after accruing $988,834 for income taxes, our net income was $6,576,604, representing $0.54 (diluted $0.44) per share, compared to net income of $697,878 ($.06 per share; $.05 per share fully diluted) in 2009. Our business operates entirely in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments.While our net income is included in the retained earnings on our balance sheet; the translation adjustments are included in a line item on our balance sheet labeled “accumulated other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business.During 2010, the effect of converting our financial results from RMB to U.S. Dollars was to increase our accumulated other comprehensive income by $379,883.During 2009, the effect of converting our financial results from RMB to U.S. Dollars was to reduce our accumulated other comprehensive income by $53,783. Liquidity and Capital Resources To date, we have financed our operation and met capital expenditure requirements primarily through bank loans and operating income.On November 18, 2004, the Company received a long-term loan from Industrial and Commercial Bank of China, Harbin Branch in the amount of $4,832,960, secured by the Company’s building.The loan was for a 5-year term, maturing November 15, 2009 with interest adjustable based on official rates.The loan agreement does not include any financial covenants with which the Company must comply.In November 2009 the Bank extended the due date of the loan to December 25, 2011 and fixed the interest rate at 6.534% per annum.In addition to paying the quarterly interest, the Company is also required to make $241,648 pre-determined principal repayments every quarter, with exception of the final two quarters wherein the payment will be $302,060. As the loan from the Industrial and Commercial Bank of China is payable in full at the end of 2011, the Company had no long-term debt service obligations as of December 31, 2010. Our working capital at December 31, 2010 totaled $10,629,580, an increase of $6,667,239 from our working capital at December 31, 2009.The increase was mainly attributable to our net income, as our operations during 2010 provided us $6,780,046 in cash. The largest component of our working capital at December 31, 2010 consisted of $5,445,418 in accounts receivable.This represents an increase of $1,192,215 from our accounts receivable at December 31, 2009.However, at December 31, 2009 the entirety of our accounts receivable was owed to us by HMUAB.The receivable from HMUAB had grown over $4.0 million during the suspension of operations.Although under the BOT agreement, payments were due thirty days after each month, during the suspension of Landfill operations between June 2007 and October 2009, HMUAB made few payments.However, when the Landfill re-opened in November 2009, HMUAB began to pay both current accounts and portions of the past due account.As a result, at December 31, 2010 our receivable from HMUAB was $1,246,873, no portion of which was more than three months old.Accordingly, we do not consider the receivable to be at risk.The remainder of our receivables is owed to us by the two companies to which we sell PET bottles and caps, which have paid on time throughout the year.For these reasons, we have made no provision for doubtful accounts as of December 31, 2010. 18 The next largest component of working capital at December 31, 2010 was a loan to unrelated party of $4,543,864.This loan was made in November 2010 to the Heilongjiang Guoan Real Estate Development Corp., and is secured by a pledge of real estate by an unrelated party.Half of the principal of the loan is due on September 30, 2011, the remainder on November 29, 2011.Interest is payable quarterly at 6.372% per annum.Harbin Yifeng made the loan in order to obtain a better return on its cash reserves than can be obtained from bank deposits in China.The borrower is a well-established entity, and management does not believe that there is an unreasonable risk of default. Our operations during 2010 provided $6,780,046 in net cash, $203,442 more than our net income for the year.Net cash from operations was reduced by the $1,289,668 increase in accounts receivable; however that amount was offset by the non-cash expense for amortization and depreciation.During 2009, by comparison, our operations used $271,798 in cash, as our landfill operations were suspended during that period and HMUAB was accruing but not paying the minimum contractual fee. During 2009, when our operations were suspended, we utilized our cash reserves by making loans to third parties, to achieve better interest rates than were offered by local banks.We made a loan of $526,511 during that period to Harbin Jiayi Import and Export Co., Ltd., which agreed to pay us 5.31% annual interest.During the same period we collected a loan of $234,518 that we had previously made to Harbin Binjiang Freight Co., Ltd., which was owned by our then-President.Our investing activities in 2009, therefore, used $146,999 in cash.During 2010, we collected the remaining balance of the loan made a year earlier to Harbin Jiayi Import and Export Co.That collection partially offset the loan we made in the 4th quarter to Heilongjiang Guoan Real Estate Development Corp., with the result that our investing activities during 2010 used $4,473,191 in cash. During 2010 we used $966,592 for financing activities, specifically payments on account of our bank loan.In the first ten months of 2009, the bank had reduced our payment obligations due to the suspension of landfill operations, and so paid only $217,483 on account of our bank loan. Our operating subsidiary, Yifeng, has sufficient liquidity to fund its near-term operations and to fund the working capital demands of a modest expansion of its operations.Based on our current estimate of future usage of the Harbin Landfill, we expect to incur the following capital expenditures to complete Phase II and Phase III of the Landfill project: Additional Capacity Incurred to Date Estimated Additional Cost to Complete Estimated Completion Date Phase II 670,000 tons $2.31 million $1.35 million Phase III 1,000,000 tons $4.48 million Total $5.83 million 19 If we are able to maintain our recent level of cash flow from the Harbin Landfill operation, we should be able to fund the completion of Phase II and Phase III from our internal capital resources.However,if we are to achieve critical mass in our industry by developing or acquiring new landfills, we will require substantial infusions of capital.We do not know at this time whether we will be able to secure such financing, or on what terms it might be available. Based upon the financial resources available to Yifeng, management believes that it has sufficient capital and liquidity to sustain operations for at least the next twelve months. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition presented in this section is based on the consolidated financial statements. Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). During the preparation of the financial statements we are required to make estimates and judgments that affect the reported amount of assets, liabilities, revenues, expenses and the related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to, bad debts, inventories, fixed assets, income taxes and other contingencies. We based our estimates on historical experience and various other assumptions that we believe are reasonable under the set of current conditions. Actual results may differ from these estimates under a different set of assumptions or set of conditions. In our preparation of the consolidated financial statements for 2010 there were six estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.They were: · The determination, described in Note 2 (“Accounts Receivable”) to the Consolidated Financial Statements that we would not reserve against our accounts receivable at December 31, 2010.The determination was based on the payment history of our three customers, and our assessment of their credit-worthiness. · The determination to record no reserve against our outstanding loan of $4,543,864 to Heilongjiang Guoan Real Estate Development Corp., described in Note 6 to our Consolidated Financial Statements.The determination was based on our assessment of the credit-worthiness of the borrower. · The determination that we would not reserve against the $4,215,693 in advances to suppliers that are included in Landfill Development Costs on our Balance Sheets as of December 31, 2010.The determination was based on our confidence that it is probable that the advances will be utilized for purchase of construction materials during 2011. 20 · The determination, described in Note 3 to the Consolidated Financial Statements, to amortize our estimated total landfill development costs on a units of measure basis, based on actual tonnage, in proportion to the full anticipated capacity of the landfill.The determination was based on our assessment that it is probable that we will continue to utilize the Harbin landfill for the full term of the BOT agreement and that, in that period, the landfill is filled to capacity. · The determination, described in Note 10 to the Consolidated Financial Statements, to record a deferred tax asset of $120,719 as of December 31, 2010.The deferred tax asset related to the tax treatment of our landfill amortization under Chinese tax law.The determination to record the asset without any valuation allowance was based on our expectation that Yifeng will realize taxable income in the future that will enable it to realize the benefit of the asset. · The determination, described in Note 14 to the Consolidated Financial Statements, to amortize the stock issued in 2008 to certain employees over a period of ten years.At the beginning of 2010 the book value of the shares was $1,498,319.The determination was based on our expectation that the employees will remain employed by the Company for the full ten year vesting period. Impact of Accounting Pronouncements In January 2010, the FASB issued ASU No. 2010-06 - Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1) Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1) Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2) Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of its ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. 21 In April 2010, the FASB issued ASU No. 2010-13, Compensation – Stock Compensation: Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. ASU 2010-13 clarifies that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, such an award should not be classified as a liability if it otherwise qualifies as equity. ASU 2010-13 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010, with early adoption permitted. The Company is currently evaluating the potential impact of this standard. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO FINANCIAL STATEMENTS Page(s) Report of Independent Registered Public Accounting Firm F-23 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-24 Consolidated Statements of Income and Comprehensive Income for the Years Ended December 31, 2010 and 2009 F-25 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2010 and 2009 F-26 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 F-27 Notes to Consolidated Financial Statements F-28 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Eastern Environment Solutions, Corp. We have audited the accompanying consolidated balance sheets of Eastern Environment Solutions, Corp. (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for the years ended December 31, 2010 and 2009. The consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years ended December 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Friedman LLP New York, New York March 30, 2011 F-23 EASTERN ENVIRONMENT SOLUTIONS CORPORATION CONSOLIDATED BALANCE SHEETS December 31, December 31, (Restated) ASSETS Current assets: Cash $ $ Accounts receivable Inventories Loan to related parties - Loans to unrelated parties Total Current Assets Property and equipment, net of accumulated depreciation of $60,867 and $44,360, respectively Landfill development costs, net of amortization of $3,814,935 and $2,423,871, respectively Deferred Tax Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable and accrued expenses Taxes payable Deferred tax liabilities - Total Current Liabilities Long-term liabilities: Loan payable - net of current portion - Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of December 31, 2010 and 2009 Additional paid-in capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements F-24 EASTERN ENVIRONMENT SOLUTIONS CORPORATION CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Twelve months ended December 31, (Restated) Revenues Landfill disposal fees $ $ PET bottle sales - Landfill minimum fees - Cost of revenues Landfill disposal fees PET bottle sales - Gross Profit Selling, general and administrative expenses Income from operations Other Income (expense) Interest income Interest expense ) Income from operations before income taxes Provision for Income Taxes Net Income Other Comprehensive Income - Foreign currently translation gain ) Comprehensive Income $ $ Basic & Diluted Income Per Share Basic $ $ Diluted $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements F-25 EASTERN ENVIRONMENT SOLUTIONS, CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Other Common Stock Additional Comprehensive Statutory Retained Shares Par Value Paid in Capital Income Reserves Earnings Total Balance December 31, 2008 (Restated) $ Stock compensation for services Statutory reserve ) - Comprehensive income Net income for the year Other comprehensive income, net of tax Foreign currency translation adjustments ) ) Balance December 31, 2009 (Restated) $ Stock compensation for services Statutory reserve ) - Comprehensive income Net income for the year Other comprehensive income, net of tax Foreign currency translation adjustments Balance December 31, 2010 $ The accompanying notes are an integral part of these consolidated financial statements F-26 EASTERN ENVIRONMENT SOLUTIONS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, Restated Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of stock compensation Deferred tax expense (benefit) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Taxes payable Accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Purchase of property and equipment ) ) Additions to construction in process ) ) Payment of capitalized interests for construction loan ) ) Collections on loan to related parties Loans to unrelated parties ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Repayment of bank loan payable ) ) Net cash used in financing activities ) ) Effect of Exchange Rate Changes on Cash ) Increase (decrease) in Cash ) Cash - Beginning of Year Cash - End of Year $ $ SUPPLEMENTAL CASH FLOW INFORMATION: During the years, cash was paid for the following: Interest expense $ $ Income taxes $ $
